Citation Nr: 1312055	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  07-29 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from June 1994 to April 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In pertinent part, the Board's March 2011 decision concluded that the matter of a TDIU was not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
In an August 2012 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) held that the Board failed to consider the reasonably raised issue of whether the Veteran was entitled to a TDIU, and remanded that issue to the Board for development and adjudication.  The Court affirmed the remainder of the Board's decision.

Nevertheless, in a February 2013 written statement, the Veteran's representative characterized the issue on appeal as denial of a rating in excess of 50 percent prior to October 2, 2008 for an anxiety disorder with major depressive disorder, and in excess of 70 percent thereafter.  It is unclear if, by this statement, the Veteran through his representative seeks to raise a new claim for an increased rating for psychiatric disability.  If so, a specific claim that sets forth the Veteran's intent should be filed with the RO.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In its August 2012 Memorandum Decision, the Court found that a TDIU claim was reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. at 447 (to the effect that a TDIU claim is part of an increased rating claim when such claim is raised by the record).  See also Comer v. Peake, 552 F. 3d 1362, 1367 (Fed. Cir 2009) (holding that a request for a TDIU "is implicitly raised whenever...a veteran who presents cogent evidence of unemployability, seeks to obtain a higher disability rating"); Robinson v. Peake, 21 Vet. App.  545, 552-56 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir 2009) (holding that the Board is obligated to consider arguments or issues raised by the record).  

The Court observed that a December 2005 psychiatric examination report indicates that the Veteran had problems with employment due to stress and had to take time off work as a result, although he had a "fair" relationship with his supervisors and coworkers.  However, an October 2008 VA examination report notes that the Veteran worked as an accountant and "usually avoids people if anger and irritability and other problems cause him difficulties with others . . . His work history is not that good even though he [is currently employed]."  The VA examiner commented that "[t]he fairest thing to say is that the [Veteran's] symptoms result in deficiencies in most of the major areas.  In work he is managing but has had to change jobs often . . . [s]ocially he is extremely limited to the point of being isolative."  The Court found that this examination report was "at least evidence that [the Veteran's] service-connected mental conditions have had negative effects on his employment."  

Further, in a January 2013 written statement, the Veteran reported that he "had several other jobs since this all started [and] they were all for a very limited time frame."  At the "most recent, Kinetic Concepts, Inc., [he] was employed for a year and a half."  The Veteran said that he "can't work near as much and [got] paid far less than [his peers] and this has been constant since leaving the military."

There being evidence in the record that the Veteran's service-connected disabilities may preclude the Veteran from securing and maintaining substantially gainful employment, the issue of TDIU is properly before the Board.  However, further development is necessary prior to adjudicating the claim.  Consideration has been given to the above-enumerated evidence, as well as the Veteran's assertions that his service-connected anxiety disorder with major depressive disorder (as well as his other service-connected disabilities) precludes him from obtaining gainful employment, but the record does not contain an opinion as to the Veteran's unemployability and the effect of his service-connected disabilities on his employability.  

On remand, the appellant should be afforded appropriate VA examinations to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  To that end, any outstanding treatment records from the Veteran's Audie L. Murphy Memorial VA Medical Center (MC), dated beginning September 2008, should also be obtained.

Accordingly, the appeal is REMANDED for the following actions:

1.  Send the Veteran a letter notifying him for VA's duties to assist him in developing his TDIU claim.  That letter should also forward an appropriate form and request that the Veteran return the form providing a complete employment history from November 2005 to the present, to include exact dates of employment, including month, day and year. 

2.  Obtain all outstanding treatment records from the Audie L. Murphy Memorial VAMC, dated from September 2008 to the present, and from any additional VA or non-VA medical provider identified by him.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, the RO should notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

3.  Schedule the Veteran for a VA examination to determine the effect of the Veteran's service-connected disabilities on his employability.  After review of the record and interview of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities, to include a complete rationale for all opinions and conclusions expressed. 

For reference, service connection is currently in effect for an anxiety disorder with major depressive disorder rated 50 percent disabling prior to October 2, 2008 and 70 percent disabling thereafter; low back disability rated 20 percent disabling prior to October 2, 2008 and 10 percent disabling thereafter; and extensor hood damage with mallet finger index finger (right hand), right lower extremity compartment syndrome, plantar fasciitis of the right foot, tinnitus, a scar of the right lower leg, and right lower extremity radiculopathy associated with service-connected low back disability, each assigned a 10 percent disability rating

4.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  If the Veteran does not report for a scheduled examination, associate a copy of the letter notifying the Veteran of the examination with the claims file, and indicate if that notice letter was returned as undeliverable.

5.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


